IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Capital One Bank, N.A.,                     )           PER CURIAM DECISION
                                            )
       Plaintiff and Appellee,              )             Case No. 20120121‐CA
                                            )
v.                                          )                     FILED
                                            )                  (June 7, 2012)
James D. Wall,                              )
                                            )                 2012 UT App 167
       Defendant and Appellant.             )

                                           ‐‐‐‐‐

Second District, Farmington Department, 110701332
The Honorable Michael G. Allphin

Attorneys:       James D. Wall, Kaysville, Appellant Pro Se
                 Grady R. McNett, Draper, for Appellee

                                           ‐‐‐‐‐

Before Judges Davis, Thorne, and Roth.

¶1     James D. Wall appeals the district court’s order granting Capital One Bank,
N.A.’s motion for summary judgment. Wall asserts that Capital One’s complaint
should have been dismissed because it was not licensed to do business in the State of
Utah. This matter is before the court on it’s own motion for summary disposition on the
basis that the grounds for review are so insubstantial as not to merit further
proceedings and consideration by the court. Wall did not file a response to the motion.

¶2     On April 14, 2011, Wall filed a motion to dismiss Capital One’s complaint
“because the plaintiff has no legal standing in this state to do business and therefore has
no standing to bring suits” in any Utah court. Capital One filed a response to the
motion. However, neither Wall nor Capital One ever filed a request to submit the
motion for decision pursuant to rule 7(d) of the Utah Rules of Civil Procedure. A few
months later, Capital One filed a motion for summary judgment, which was unopposed
by Wall. Capital One filed a notice to submit its motion for decision, and the motion
was granted by the district court.

¶3      Rule 7 expressly states that “[i]f no party files a request, the motion will not be
submitted for decision.” Utah R. Civ. P. 7(d). The Utah Supreme Court has previously
determined that if no party files a notice to submit a motion for decision, a party’s
motion and the arguments asserted therein are not “properly before the district court.”
See Golding v. Ashley Cent. Irrigation Co., 902 P.2d 142, 148 (Utah 1995) (interpreting same
language when the rule was included in the Utah Rules of Judicial Administration).
Accordingly, the supreme court concluded that a district court does not err by refusing
to address a motion that was never submitted for decision by a proper notice. See id.
Therefore, because Wall never filed a request to submit his motion for decision, the
district court did not err in refusing to consider the argument. Furthermore, because
the issue was not properly raised in the district court, it is not properly preserved for
appellate review. See State v. Briggs, 2006 UT App 448, ¶ 4, 147 P.3d 969 (stating that
claimed errors must be brought to the attention of the district court to give the court an
opportunity to correct any error); Holman v. Callister, Duncan & Nebeker, 905 P.2d 895,
899 (Utah Ct. App. 1995) (stating that a litigant’s failure to raise an issue with the district
court fails to preserve the claim for appeal).

¶4    Accordingly, because Wall failed to preserve the issue of standing for appellate
review and he has failed to raise any other substantial issues for review, we affirm.



____________________________________
James Z. Davis, Judge



____________________________________
William A. Thorne Jr., Judge



____________________________________
Stephen L. Roth, Judge




20120121‐CA                                   2